Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 is directed to a three-dimensional solid polymeric article having surface effects comprising 60-99.9% by weight of a polymer composition and 0.1 to 20% by weight of a hydrophobic compound and independent claim 12 is directed to a method of making this article.  Both independent claims specify that the hydrophobic compound is

    PNG
    media_image1.png
    185
    319
    media_image1.png
    Greyscale

wherein R is further limited to independently H or (CH2CH2O)n(CH(CH3)CH2O)mC(O)R1, each n is independently 0 to 20, each m is independently 0 to 20, m+n is greater than 0, each R1 is independently a linear or branched alkyl group having 5 to 29 carbons, and provided at least one R is H and at least two R groups are (CH2CH2O)n(CH(CH3)CH2O)mC(O)R1.  None of the prior art references of record teach or render obvious the claimed article or method of making the article containing the claimed hydrophobic compound.  Therefore, claims 1, 12 and their dependent claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303.  The examiner can normally be reached on Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767